Exhibit 99.2 FORBEARANCE AGREEMENT This FORBEARANCE AGREEMENT (this “Forbearance Agreement”), dated as of February16, 2010 (the “Effective Date”), is by and among NORTH AMERICAN PETROLEUM CORPORATION USA, a Delaware corporation, and PRIZE PETROLEUM LLC, an Oklahoma limited liability company (collectively, the “Borrowers”), PETROFLOW ENERGY LTD., a Canadian corporation with registered office in Alberta, parent of each Borrower and a guarantor under the Credit Agreement described below (the “Guarantor”), TEXAS CAPITAL BANK, N.A., a national banking association, as Co-Agent and a Bank, and COMPASS BANK, as successor in interest to GUARANTY BANK FSB, as a Bank, LC Issuer and Administrative Agent (in such latter capacity and together with it successors and permitted assigns in such capacity the “AdministrativeAgent”) for the banks and financial institutions from time to time parties to the below-described Credit Agreement (the “Banks”). R E C I T A L S: WHEREAS, an “Amended and Restated Credit Agreement” was entered into as of March29, 2007, by and among the Borrowers, the Administrative Agent and the Banks (as amended from time to time prior to the Effective Date, the “Credit Agreement”); WHEREAS, in connection with the Credit Agreement, the Borrowers executed and delivered to the Administrative Agent their promissory notes in principal amounts aggregating up to $200,000,000, (the “Notes”), secured in part by various deeds of trust, security agreements and other security instruments; WHEREAS, as of February16, 2010, and prior to the $1,000,000 principal payment required to be made on the date hereof, there is $106,088,603.35 in principal outstanding under the Notes; WHEREAS, as additional security for the Notes, the Guarantor executed its “Amended and Restated Guaranty” dated as of March29, 2007 (“Guaranty”), pursuant to which the Guarantor absolutely and unconditionally guaranteed the payment of the Obligations; WHEREAS, various Defaults and Events of Default exist under the Credit Agreement; WHEREAS, a Loan Excess exists in the amount of $31,088,603.36 as of the Effective Date; WHEREAS, the Banks are entitled to raise the annual interest rate on the Notes to the Default Rate; and WHEREAS, the Borrowers and the Guarantor have requested a period of forbearance from the exercising of certain legal remedies available to the Administrative Agent as a result of the Forbearance Defaults; - 1 - NOW, THEREFORE, in consideration of the premises and the mutual covenants made herein and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Borrowers, the Guarantor and the Administrative Agent agree as follows: ARTICLE 1 DEFINITIONS AND INTERPRETATION 1.1Terms Defined in Credit Agreement.Terms used herein shall have the same meanings given such terms in the
